DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
	The RCE filed on March 1, 2021 has been processed.  A non-final follows.

Response to Arguments
The Applicant argues that the claims are directed to an improvement in the technology.  In response, the Examiner disagrees.
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions.  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for 
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  The dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.
The Applicant argues that the claims are directed to a specially programmed machine.  In response, the Examiner disagrees.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim, not a specially programmed machine.  (See Spec. ¶ 31).  Therefore, the claims are patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 19-23 are rejected for the following reasons:
	In independent claims 1, 8, 15, and 21-23, “trade credit processing computer processor” lacks support in the specification.  Correction is required.
	The dependent claims are rejected for the dependency.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17, and 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recite(s) is directed to a method for paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  
Claim 1 falls into the category of a fundamental economic practice/commercial or legal interactions.  The claim is directed to a judicial exception to an abstract idea.
Independent claim 8 recites a method for facilitating payment portion of the purchase price paid for the trade receivable to the small business after a period of time has passed.  Independent claim 15 recites a method of facilitating a payment guarantee paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  Independent claim 21 recites a system for 
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of paying a benefit in response to the small business failing during a period of time after the trade receivable has been sold.  The dependent claims are directed to aggregating and disseminating steps.
Claim 1 recites a trade credit processing computer processor and network for carrying out the receiving, forming, obtaining, determining, and instructing steps.  The trade credit processing computer processor and network can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 31).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-17, and 19-23 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691